—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Parole dated July 21, 1993, which, after a hearing, denied the petitioner parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Leavitt, J.), entered May 25, 1994, which denied the petition and dismissed the proceeding.
*754Ordered that the judgment is affirmed, without costs or disbursements.
The Board of Parole’s consideration of the District Attorney’s negative recommendation concerning the petitioner’s request for parole was not a denial of the petitioner’s due process rights (which do not attach to parole hearings), contrary to law, or a violation of a positive statutory requirement (see, Matter of Russo v New York State Bd. of Parole, 50 NY2d 69; Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21; People ex rel. Grimmick v McGreevy, 141 AD2d 989; Matter of Lynch v New York State Div. of Parole, 82 AD2d 1012; Executive Law § 259-i [5]). Accordingly, the determination of the Board of Parole is beyond judicial review (see, Correction Law § 212; Matter of Briguglio v New York State Bd. of Parole, supra).
We have considered the petitioner’s remaining contentions and find them to be without merit. Balletta, J. P., Thompson, Ritter and Florio, JJ., concur.